Citation Nr: 9915880	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-16 751a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 16, 1995, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim by 
the veteran for a compensable rating for service-connected 
bilateral defective hearing.  
The Board previously remanded the appeal to the RO on June 
30, 1998, for additional evidentiary development and 
adjudication.  


REMAND

The veteran originally indicated in a VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated in June 1995, that he 
wished to appear at a hearing before a Member of the Board in 
Washington, D.C., in connection with his appeal.  A hearing 
scheduled for July 19, 1999, was cancelled at the veteran's 
request.  The veteran later advised that he wanted to be 
scheduled for a Travel Board hearing at the RO.  

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (1998).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



